Citation Nr: 0916217	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  02-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right ankle disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1979 to August 1982.

Procedural history

Service connection for traumatic arthritis of the right ankle 
was granted in an August 1983 rating decision; a 10 percent 
disability rating was assigned.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the Veteran's claim of entitlement to 
an increased disability rating for the service-connected 
right ankle disability.

In November 2003 and February 2005, the Board remanded the 
claim for additional evidentiary and procedural development.  
After such was accomplished, the Appeals Management Center 
(AMC) issued a supplemental statement of the case (SSOC) in 
August 2005 which continued to deny the claim.

In December 2005, the Board issued a decision which denied 
the claim.  The Veteran appealed the Board's December 2005 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated April 25, 
2008, the Court vacated the Board's decision and remanded the 
issue.  The contents of the Court's Order will be described 
below.  The case was subsequently returned to the Board. 

The appeal is REMANDED to the RO via the AMC.  



REMAND

Reasons for remand

Notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA)

The Court's April 2008 Memorandum Decision held that the 
Board erred in its conclusion that VCAA notice requirements 
had been satisfied for the Veteran's increased rating claim, 
and that VA failed to overcome the presumption of prejudice 
associated with this notice error.  See the April 2008 
Memorandum Decision, pages 7-8.  

In the instant case, the Veteran was sent a letter from the 
RO dated in March 2004 which informed him that he must submit 
"evidence that your service-connected disability has gotten 
worse."  However, the Court has issued a recent decision 
which indicates such general notice will not suffice.  

Specifically, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that section § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Further, if the Diagnostic Codes under which the 
Veteran is rated [Diagnostic Codes 5003, 5010 and 5271 in the 
instant case] contain criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores 22 Vet. App. at 43-44.

Accordingly, in light of Vazquez-Flores, the claim must be 
remanded for further VCAA notification. 

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Noncompliance with prior remand instructions

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  The Board's 
February 2005 remand requested that a VA examination and 
medical opinion be obtained to determine the current 
severity of the service-connected right ankle disability.  
The remand instructed that 

The claims folder and a copy of this Remand 
should be reviewed by the examiner in conjunction 
with the examination.

Although a VA examination was completed in July 2005 in 
response to the Board's remand, the report of such 
examination does not indicate that the examiner reviewed the 
Veteran's claims file.  Indeed, the examiner specifically 
indicated he was unable to locate a December 2004 private 
treatment record referenced by the Veteran during the 
examination.  

Because the July 2005 VA examination report does not 
indicate review of the claims folder as requested, an 
additional examination is needed.  See Stegall, supra.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a 
corrective VCAA notice which complies with 
the notification requirements of the VCAA, 
to include the evidentiary requirements 
for his increased rating claim as outlined 
by the Court in Vazquez-Flores v. Peake.  

2.  VBA should schedule the Veteran for an 
examination in order to determine the 
current severity of the service-connected 
right ankle disability.  The Veteran's VA 
claims folder should be forwarded to the 
examiner for review in connection with the 
examination, and the examiner should 
specifically indicate review of the same.  
A copy of the examination report should be 
associated with the Veteran's VA claims 
folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim of entitlement to an 
increased disability rating for the 
service-connected right ankle disability.  
If the benefit sought on appeal remains 
denied, in whole or in part, VBA should 
provide the Veteran and his attorney with 
a SSOC and allow an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


